Citation Nr: 0736750	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-06 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDING OF FACT

Chronic headaches were not incurred in service and are not 
otherwise causally related to service.


CONCLUSION OF LAW

The criteria for service connection for headaches have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to service connection for headaches.  Initially, it 
is noted that VA has an obligation to notify claimants of 
what information or evidence is needed in order to 
substantiate a claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  VA law and regulations 
dictate that part of notifying a claimant of what is needed 
to substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Further, VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.

That said, a letter dated in April 2003 informed the veteran 
of the evidence necessary to establish entitlement to service 
connection for headaches, what evidence the RO would obtain, 
and what evidence he was expected to obtain.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to these claims. 

The veteran has not been provided with information with 
respect to establishing disability ratings and effective 
dates.  The Board finds, however, that the notice 
requirements set forth have been met.  The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the issue is moot, as this claim is 
being denied herein, and an effective date will not be 
assigned.  Cf. Dingess/Hartman, 19 Vet. App. 473 (2006).

VA also has a duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. § 5103A (West 2002).  That 
said, both VA and private medical records have been 
associated with the claims folder.  Thus, VA's duty to assist 
has been fulfilled.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

A December 1966 service medical record reports the veteran's 
complaints of eye trouble and headache after a "gun 
explosion."  The veteran was instructed to wash his eyes 
with solution, use tetracaine ointment, and take aspirin, 
phenacetin, and caffeine.  The record does not report that 
the veteran had a head or neck injury, and subsequent records 
do not report any other residuals of the gun explosion.  May 
and June 1967 service medical records report complaints of 
tension-type headache, with additional symptoms of sore 
throat, fever, malaise, and generalized ache/pain.  The 
records note that it was likely that the veteran had a viral 
syndrome.  Subsequent records do not report any complaints of 
headache or a diagnosis of chronic headaches, and the October 
1967 VA separation examination record reports normal findings 
for the neurologic system and a negative history as to 
"frequent or severe headache."  

A January 1984 treatment record from Iberia Medical Center 
notes the veteran's history of dizziness, sore throat, and 
headache.  Subsequent treatment records dating through 1990 
do not report any complaint of headache, and a September 1989 
VA treatment record reports the veteran's history of "no 
problem" with headaches.  

A September 1990 VA treatment record reports the veteran's 
history of occasional headaches and dizziness when he gets up 
in the morning.  The records are again silent as to a history 
of headache until a May 1993 VA treatment record reports the 
veteran's complaint of headaches.  October 1993 VA treatment 
records report the veteran's history of headaches "for many 
years," with an approximate onset of 1967 but subsequent 
medical records report the veteran's history of chronic 
headaches dating from approximately 1993.  See, e.g., 
November 1993 and October 2000 VA examination records; 
September 1994, June 1995, and October 2003 VA treatment 
records.  VA treatment record report assessments of occipital 
neuralgia, occipital headaches, headaches of an unknown 
etiology, headaches secondary to a cervical spine disorder, 
headaches "probably secondary to occipital neuralgia," and 
tension headaches.  See generally VA treatment records.  

June 2003 and June 2004 VA examination records report the 
veteran's history of a head injury in 1966 with headaches 
dating after the head injury.  The June 2003 examiner 
diagnosed the veteran with chronic muscle tension headache 
with some component of migraine headaches.  The examiner 
stated that "as the [veteran] has a history of head injury 
while in the service, and started having the above headache 
after the head injury, so it is likely posttraumatic chronic 
headache."  The examiner also diagnosed the veteran with 
history of occipital neuralgia.  The June 2004 examiner 
diagnosed the veteran with "headache, probably posttraumatic 
headache secondary to his trauma."  

The Board finds that service connection is not warranted for 
headaches.  Although the June 2003 and June 2004 VA examiners 
provided opinions that the veteran's current chronic headache 
disorder began in service, the opinions were based on a 
history unsupported by the evidence of record.  The service 
medical records do not indicate that the veteran had a "head 
injury" in service or that the reaction to the December 1966 
gun explosion was anything more than acute and transitory.  
Subsequent service medical records do not report any further 
treatment for the gun explosion, and the only other 
complaints of headaches are linked to an unknown viral 
syndrome.  When a condition noted in service is not shown to 
be chronic, or where chronicity might be legitimately be 
questioned, continuity of symptomatology is required to 
support the claim.  See 38 C.F.R. § 3.303.  In this case, 
because the in-service findings of headache are not shown to 
be a chronic disability, continuity of symptomatology is 
required.  

Post-service records, which date from 1984, do not report a 
complaint of headaches not associated with viral or cold 
symptoms until 1990, over 23 years after separation from 
service, and the treatment records suggest that the veteran 
did not have chronic headaches until approximately 1993, 
after which the veteran sought frequent treatment.  Although 
the veteran has reported having headaches dating from 
service, as a layperson, the veteran is not competent to 
comment on the presence or etiology of a chronic disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492.  In this case, 
the competent medical evidence does not indicate that the 
veteran has had chronic headaches during or continually since 
separation from service.  Although the 2003 and 2004 VA 
examiners opined that the veteran's chronic headaches began 
in service, as stated above, the opinions are based on an 
unsubstantiated premise, and as such lack probative value.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a bare 
transcription of a lay history cannot is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.)  In light of the 
foregoing, the preponderance of the evidence weighs against 
the veteran's claim; consequently, service connection for 
headaches is denied.  


ORDER

Service connection for headaches is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


